 1                                                                      The Honorable Robert S. Lasnik
 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9   NEIMAN NIX,
10                                                          No. 2:18-cv-00992-RSL
                                           Plaintiff,
11
            v.
12                                                          STIPULATED MOTION AND ORDER
     KYLE BODDY, and DRIVELINE BASEBALL                     FOR RELIEF FROM DEADLINE
13   ENTERPRISES, LLC, a Washington state
     limited liability company,
14
                                       Defendants.
15

16
                                              STIPULATION
17
            Pursuant to LCR 7(j) and 10(g), the parties hereby stipulate and jointly request that this
18
     Court extend the deadline to file dispositive motions in this case from July 9, 2019 to July 22,
19
     2019. Counsel for the parties have conferred and have agreed that an extension of time to file
20

21   and serve dispositive motions is necessary, because Tyler Peterson, one of the attorneys of record

22   for defendants, is getting married and will be going on vacation (his honeymoon) in early July.

23   The parties agree that all other case deadlines will remain in place.
24

25

26

     STIPULATED MOTION AND ORDER                                         KELLER ROHRBACK              L.L.P.
     FOR RELIEF FROM DEADLINE - 1                                            1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
 1         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2
                                     KELLER ROHRBACK L.L.P.
 3

 4

 5   DATED: June 25, 2019            By /s/ David J. Russell
                                       David J. Russell, WSBA #17289
 6                                     1201 Third Avenue, Suite 3200
 7                                     Seattle, WA 98101
                                       drussell@kellerrohrback.com
 8                                     Attorneys for Defendants

 9                                   PETERSON BAKER PS
10

11
     DATED: June 25, 2019            By /s/ Tyler C. Peterson
12                                     Tyler C. Peterson, WSBA #39816
                                       110 Prefontaine Place South, Suite 304
13                                     Seattle, WA 98104
                                       tyler@petersonbakerlaw.com
14                                     Attorneys for Defendants
15
                                     HELSELL FETTERMAN LLP
16

17
     DATED: June 25, 2019            By /s/ Lance D. Reich (per email authorization)
18
                                       Lance D. Reich, WSBA #41090
19                                     1001 Fourth Avenue, Suite 4200
                                       Seattle, WA 98154
20                                     lreich@helsell.com
                                       Attorneys for Plaintiff
21

22

23

24

25

26

     STIPULATED MOTION AND ORDER                         KELLER ROHRBACK             L.L.P.
     FOR RELIEF FROM DEADLINE - 2                           1201 Third Avenue, Suite 3200
                                                               Seattle, W A 98101-3052
                                                            TELEPHONE: (206) 623-1900
                                                            FACSIMILE: (206) 623-3384
 1                                          ORDER
 2         PURSUANT TO STIPULATION, IT IS SO ORDERED.
 3
           Dated this 26th day of June, 2019.
 4

 5                                              A
                                                Robert S. Lasnik
 6                                              United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATED MOTION AND ORDER                                   KELLER ROHRBACK             L.L.P.
     FOR RELIEF FROM DEADLINE - 3                                     1201 Third Avenue, Suite 3200
                                                                         Seattle, W A 98101-3052
                                                                      TELEPHONE: (206) 623-1900
                                                                      FACSIMILE: (206) 623-3384
